Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 11, the prior art of record does not disclose a method for dilating tissue of a patient using an expandable tissue dilator including an expandable tissue dilator having an expandable balloon disposed on a distal end of a shaft, an inner tube disposed inside the shaft and attached to the expandable balloon at a distal neck region, an outer tube at least partially surrounding the inner tube and attached to the expandable balloon at the proximal neck region, an off-set chamber that is completely disposed inside a hub and off-center from a longitudinal axis of the dilator without intersecting a guidewire, in combination with the other claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771